Citation Nr: 0604662	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-30 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1962 
to June 1982.  The appellant is the surviving spouse of the 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claim 
seeking entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death, and which also denied her claim for 
dependents' educational assistance (DEA) benefits under 
Chapter 35 of title 38 of the United States Code.

In December 2005 a travel Board hearing was held before the 
undersigned at the RO in Montgomery.  A transcript of the 
hearing is in the claims file.  At the hearing, the appellant 
submitted duplicate copies of evidence in the claims file 
which has been previously considered by the RO in the July 
2004 statement of the case. 


FINDINGS OF FACT

1.  The veteran died in April 2003, at the age of 59.  The 
immediate cause of death was asphyxiation due to suicide by 
hanging.

2.  The veteran's service connected disabilities were a scar 
to the to the left forearm, and high frequency hearing loss.

3.  There is no medical opinion linking the veteran's suicide 
with his service-connected disabilities or his active 
military service.


CONCLUSION OF LAW

A service connected disability did not contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 1310, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died in April 2003 at the age of 59.  The cause 
of death as listed on the death certificate was asphyxiation 
due to suicide the result of hanging.  At the time of his 
death, he was service connected for a scar to the left 
forearm, the result of an accidental self-inflicted gunshot 
wound, and hearing loss.  Both were rated noncompensable.  
Prior to his death, the veteran had filed a claim for service 
connection for post-traumatic stress disorder (PTSD) as well 
as a claim for an increased rating for hearing loss; however, 
he died prior to a scheduled VA examination or adjudication 
of the claims by the RO.  

In April 2003, the appellant, the veteran's surviving spouse, 
submitted a claim for dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death claiming that his suicide was caused by PTSD 
which was caused by his active service, and more specifically 
his experiences in Vietnam during the Vietnam war.  With her 
claim she submitted numerous lay statements from neighbors, 
friends, the veteran's employer, and family attesting to the 
veteran's behavior and mental state from service to just 
prior to his death.  

Private medical records were submitted showing that in 
December 2002 the veteran sought treatment and assistance for 
a six year history of drug abuse.  In January 2003 he was 
treated for a mood disorder manifested by loss of appetite, 
sleep deprivation and suicidal ideation.  In February 2003 he 
was admitted to a hospital for chemical dependency.  He was 
also treated in February 2003 for mood disorder with 
depressive features and substance dependence.  He died in 
April 2003 by suicide.

In April 2003, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  
Because the veteran had claims pending for service connection 
for PTSD at the time of his death, as well as a claim for 
increased rating for hearing loss, the RO also denied 
entitlement to accrued benefits.

In August 2004, the appellant wrote the following:

I know without a doubt that my 
[husband's] death was due to PTSD.  He 
had all the signs and symptoms:  gross 
impairment in thought process and 
communication, delusions, inappropriate 
behavior; and definitely persistent 
danger of hurting self or others; [and] 
suicidal ideation which [resulted] in his 
death.  

In December 2005, the appellant and her sister provided 
testimony in a personal hearing regarding the veteran's 
mental state, and how he was bothered by events that occurred 
in Vietnam.  At the hearing, she presented a copy of a 
calendar apparently kept by the veteran during his time in 
Vietnam in which he recorded significant events.  She stated 
that the veteran had been under the care of different doctors 
over the years because of PTSD and had tried to kill himself 
several times.  The appellant's sister testified that the 
veteran was a "tortured soul" who could never get over his 
experiences in Vietnam.  

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The appellant was notified of the 
information and evidence necessary to substantiate her claim 
for service connection for the cause of the veteran's death 
in the December 2003 rating decision, the July 2004 statement 
of the case (SOC), and in letters sent to the appellant 
including a VCAA compliance letter sent in June 2003.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the June 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the appellant that as long as she 
provided enough information about these records, VA would 
assist in obtaining them, but noted that she had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told her that it would assist her by 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on the claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was substantially accomplished in the 
June 2003 letter in which she was told to submit "all 
records of medical treatment for the conditions that are 
being claimed as service connected which caused or 
contributed to the veteran's death." 

Further, VCAA notice in this case was provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, and 
prior to transfer and certification of the appellant's case 
to the Board, and as described above the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, to decide the appeal would not constitute 
prejudicial error, as the notification requirements of the 
VCAA have been satisfied and the appellant has been provided 
a meaningful opportunity to participate in development of her 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 
(2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and personnel records 
for the veteran's service, and these appear to be complete.  
All relevant records of the veteran's treatment have been 
obtained.  The appellant has not identified, and the record 
does not show, that there are any unobtained records which 
could substantiate the appellant's claim for service 
connection for the cause of the veteran's death.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim for service connection for the cause of the veteran's 
death and to inform her of that evidence.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Legal Criteria

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2005).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2005).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

The medical evidence shows that the veteran died as the 
result of suicide.  The appellant claims that her husband had 
PTSD and this caused him to commit suicide.  The Board has 
thoroughly reviewed the medical evidence, but can find no 
medical diagnosis of PTSD, or any statement by a medical 
professional linking his suicide to service, including his 
service connected disabilities.  The veteran was not service 
connected for PTSD, and unfortunately he died prior to a 
medical examination which might have rendered such a 
diagnosis.  The Board notes the appellant's contention that 
he had been treated for many years for PTSD; however, a 
review of the medical records do not show any diagnosis of 
PTSD, but show that he was treated primarily for symptoms of 
a mood disorder, to include suicidal ideation, and substance 
abuse.  Even assuming that the veteran had PTSD, there is no 
statement by a medical professional linking this to his act 
of suicide.  

The Board is sympathetic to the appellant's loss; however, 
the preponderance of the evidence is against service 
connection for suicide as the cause of the veteran's death.  
The Board has considered the appellant's statements regarding 
the cause of the veteran's suicide and his possible diagnosis 
of PTSD.  While here testimony is credible, this is not 
competent evidence to show that the cause of the veteran's 
death was service-connected.  A diagnosis of psychiatric 
disability, including PTSD, is a medical determination which 
must be made by a competent medical professional.  Competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2005).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown or alleged that the appellant has the medical 
training or knowledge to diagnosis the veteran with PTSD, or 
to link any such diagnosis to his suicide.

For the foregoing reasons, the Board concludes that a 
service-connected disability did not contribute substantially 
or materially to cause the veteran's death.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because the evidence for and against the claim is not evenly 
balanced, there is no existing amount of doubt to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


